203 F.3d 487 (7th Cir. 2000)
Freedom From Religion Foundation, Inc.,  and Clarence Reinders,    Plaintiffs-Appellants,v.City of Marshfield, Wisconsin and  Henry Praschak Memorial Fund, Inc.,    Defendants-Appellees.
No. 99-1639
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 1, 1999Decided February 4, 2000As Amended on Denial of Rehearing andRehearing En Banc March 20, 2000.

Appeal from the United States District Court for the Western District of Wisconsin.  No. 98 C 270--John C. Shabaz, Chief Judge. [Copyrighted Material Omitted]
Before Cudahy, Easterbrook and Kanne, Circuit Judges.
Kanne, Circuit Judge.


1
In 1959, the City of Marshfield, Wisconsin ("City"), accepted a gift of a statue of Jesus Christ from the John Eisen Assembly, Fourth Degree Knights of Columbus. The City placed the statue in what was then known as Wildwood Park--undeveloped property owned by the City.


2
The white marble statue rises fifteen feet in height. It depicts Christ, arms open in prayer, standing atop a large sphere, which in turn rests atop a base bearing the inscription in twelve- inch block letters, "Christ Guide Us On Our Way."  See Figures A & B appended to this opinion, infra. The statue faces State Highway 13 (Roddis Ave.), the main thoroughfare into Marshfield from the south, and is clearly visible to travelers from the road. In 1964, Henry Praschak, a member of the Knights of Columbus, offered to construct a comfort station at the site where the statue was located, adding signs, picnic tables and outdoor grills. In response, the City specifically reserved the area for city park purposes and agreed to build the infrastructure necessary to support a public park. The City also agreed to provide electrical service and to maintain the park. In recognition of Praschak's contribution, the Wildwood Park area was renamed Praschak Wayside Park.


3
Thirty-nine years later a Marshfield businessman, Clarence Reinders, objected to the presence of the statue on public property.  Reinders, a member of the Freedom From Religion Foundation, Inc. ("FFRF"), stated that he avoids using the park because of the statue's presence.  In addition, Reinders claimed to take alternate travel routes to avoid viewing the statue of  Christ from Highway 13. In March 1998, FFRF asked that the City move the statue to private property. The City did not act on that request, so on April 15, 1998, Reinders and FFRF filed suit in federal court seeking declaratory and injunctive relief.


4
Soon after the lawsuit was filed, the City erected a disclaimer that states, in part, "[t]he location of this statue . . . does not reflect an endorsement of a religious sect or belief by the city of Marshfield." Also,a newly-formed organization of Marshfield citizens, the Henry  Praschak Memorial Fund, Inc. ("Fund"), offered to purchase the statue and the section of the park on which the statue stands. The City accepted the Fund's offer and sold 0.15 acres of land, a portion of which accesses a public road. See Figure C appended to this opinion, infra. The Fund paid the City $21,560 ($3.30 per square foot), which is the highest price per square foot that the City has received for a sale of its land. The bid process met all Wisconsin statutory requirements for the sale of public land. In addition, the City separated the electrical service required to light the statue from the street lighting system that serves the park. The Fund's warranty deed, dated July 2, 1998, includes a covenant running with the land that restricts the use of the parcel to public park purposes.


5
Following the sale, the parties conducted limited discovery, then both sides moved for summary judgment. On November 5, 1998, the district court issued a memorandum of law denying all parties' motions for summary judgment. The district court found that the sale of land to the Fund rendered moot the plaintiffs' claim that the statue's placement in Praschak Wayside Park constituted an endorsement of religion. In addition, the court found that the plaintiffs' alternative claim that the sale itself constituted a government endorsement of religion lacked merit because the sale met all relevant Wisconsin statutes. However, the district court found that there was a question of material fact as to the amount of maintenance and service provided by the City to the Fund's parcel. This maintenance, if proven, could constitute a government endorsement of religion in violation of the Establishment Clause.


6
In December 1998, the parties stipulated that the City did not provide maintenance or electrical services to the Fund's parcel. On this basis, the district court found that neither the City nor the Fund had taken any action that could constitute a violation of the Establishment Clause and, on these grounds, granted the defendants' motions for summary judgment.  Reinders and FFRF appeal, claiming that the district court erred in determining that the sale did not constitute a government endorsement of religion and that the Fund does not create a perceived endorsement of religion by maintaining the statue in a manner that constitutes a traditionally public function.


7
Presently, the statue remains on Fund property, but this 0.15 acres is not visibly differentiated from the city park. The statue and property are maintained by the Fund, and the Fund pays for the electrical service required to light the statue.  The disclaimer erected by the City remains in front of the statue on Fund property.

I.  Analysis

8
Reinders and FFRF challenge the district court's grant of summary judgment on two grounds. First, they contend that the land sale was a sham transaction undertaken merely to circumvent the  "government action" requirement, and as such, the sale itself should constitute "government action." Second, they contend that the district court erred in determining that the sale of land to the Fund ended the government endorsement of religion, because the continued presence of the statue in proximity to a public park may still reasonably be perceived as the City's endorsement of religion.


9
We review the district court's grant of summary judgment de novo, drawing conclusions of law and fact from the record before us. See Haefling v.  United Parcel Serv., 169 F.3d 494, 497 (7th Cir.  1999). Summary judgment is proper when "the pleadings, depositions, answers to interrogatories, and admissions to file, together with affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23(1986). In this case, the parties have stipulated that there are no disputes of material fact and  summary judgment was appropriate, so we review de  novo the district court's conclusions of law. See  Central States, Southeast and Southwest Areas  Pension Fund v. Robinson Cartage Co., 55 F.3d 1318, 1322 (7th Cir. 1995).

A.  Sale of Land

10
The Establishment Clause states that "Congress  shall make no law respecting the establishment of  religion." U.S. Const. amend. I. The  Establishment Clause prevents the government from  promoting or affiliating with any religious  doctrine or organization. See County of Allegheny  v. American Civil Liberties Union, 492 U.S. 573,  590 (1989); Gonzales v. North Township, 4 F.3d 1412, 1417 (7th Cir. 1993). However, "an  Establishment Clause violation must be moored in  government action of some sort." Capitol Square  Review and Advisory Board v. Pinette, 515 U.S. 753, 779 (1995) (O'Connor, J., concurring). The  district court found that the sale of the  property from the City to the Fund ended any  "government action" endorsing religion,  precluding a claim that the City continues to  endorse religion. Appellants Reinders and FFRF  maintain that this sale was a "sweetheart deal,"  a sham transaction concocted to circumvent the  government action requirement of the  Establishment Clause. For this reason, they  contend that the sale is conduct that constitutes  an endorsement of religion by the City.


11
The City contends that its sale of the property  on which the religious statue stands effectively  ends the City's religious expression. Because it  is assumed that a property owner controls  expression conducted on its property, we impute  the views expressed on a property onto it. Thus,  "the location of the sign is a significant  component of the message it conveys." Capitol  Square, 515 U.S. at 800 (Stevens, J.,  dissenting); see also id. at 786 (Souter, J.,  concurring) ("[A]n unattended display (and any  message it conveys) can naturally be viewed as  belonging to the owner of the land on which it  stands."); City of Ladue v. Gilleo, 512 U.S. 43,  56 (1994) ("Precisely because of their location,  such signs provide information about the identity  of the 'speaker.'"). The facial result of the  transaction at issue is that the City no longer  owns the property where the religious expression  occurs. Because we can no longer infer the City's  expression from property ownership, the City  claims that the sale ended its religious  expression and cured any Establishment Clause  violation.


12
Because of the difference in the way we treat  private speech and public speech, the  determination of whom we should impute speech  onto is critical. For there is "a crucial  difference between government speech endorsing  religion, which the Establishment Clause forbids,  and private speech endorsing religion, which the  Free Speech and Free Exercise Clauses protect."  Board of Educ. v. Mergens, 496 U.S. 226, 250  (1990). Because of the dramatic difference in  treatment of private religious expression and  government religious expression, we recognize the  effect of formal transfer of legal title to  property as a transfer of imputed expression from  a public seller onto a private buyer. Absent  unusual circumstances, a sale of real property is  an effective way for a public body to end its  inappropriate endorsement of religion. We are  aware, however, that adherence to a formalistic  standard invites manipulation. To avoid such  manipulation, we look to the substance of the  transaction as well as its form to determine  whether government action endorsing religion has  actually ceased.


13
Reinders and FFRF cite Evans v. Newton, 382 U.S. 296, 299 (1966), and contend that weshould  disregard the transfer of public property to a  private organization in determining whether  continued government action exists. In Evans, the  Supreme Court concluded that trustees for a  public park could not enforce discriminatory  restrictions contained in the deed because the  facts and circumstances of that case led it to  conclude that the government was still intimately  entangled in the operation of the park. See id.  at 301. Evans was within a line of "public  function" cases that found a continuation of  state action when a set of unusual facts and  circumstances demonstrated that the government  remained intimately involved in exclusively  public functions that had been delegated to  private organizations, see, e.g., Terry v. Adams,  345 U.S. 461 (1953) (finding state action in the  delegation of elective process to private  groups); Marsh v. Alabama, 326 U.S. 501 (1946)  (finding state action in management and ownership  of "company town"), and the Supreme Court has  noted that management of a public park is not an  exclusively governmental function. See Flagg  Brothers v. Brooks, 436 U.S. 149, 159 n.8 (1978)  ("We think that [Evans v. Newton] rests on a  finding of ordinary state action under  extraordinary circumstances."). Therefore, these  cases remain relevant only if we find continuing  and excessive involvement between the government  and private citizens. To determine whether the  sale of land from the state to a private  organization demonstrates such involvement, we  look to a number of factors and determine whether  the sale effectively ended state action, based on  the totality of the facts in the record. See  Evans, 382 U.S. at 300. Our independent review of  the facts here leads us to conclude that this  sale validly extinguished any government  endorsement of religion.


14
The parties stipulate that many of the typical  sort of improprieties that might cause us to  disregard a transaction do not exist in this  case. Even though the City did not solicit  alternate bids for the property, the parties  agree that the sale of the property complied with  the applicable Wisconsin law governing the sale  of land by municipalities. See Wis. Stat.  sec.sec. 27.08(2)(c), 62.23(5), 62.23(17)(b).  Therefore, we need not address whether an  improper sale ends state action. Because the Fund  paid a fair market price for the land, we need  not address whether the City has granted a  religious organization a gift in the form of a  sub-market rate sale price. Cf. Annunziato v. New  Haven Bd. of Aldermen, 555 F. Supp. 427, 433 (D.  Conn. 1982) (finding sale of property to a church  for $1 constitutes a gift of remainder of fair  market value in violation of Establishment  Clause). Moreover, in contrast to Evans, because  the City has ceased maintaining and providing  electrical service for the Fund's property, there  is no indication that the City is using the Fund  merely as a straw purchaser, with the intention  of continuing to exercise the duties of  ownership. See Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982) (distinguishing Evans as a  situation where "the State has attempted to avoid  its constitutional duties by a sham arrangement  which attempts to disguise provision of public  services as acts of private parties.").


15
Despite uncontested facts demonstrating that the  Fund has performed the necessary formalities to  effect a transfer of property, paid a fair price  and assumed the traditional duties of ownership,  Reinders and FFRF argue that the transfer is a  sham. They base their argument almost entirely on  the restrictive covenant included in the deed of  sale, which limits the use of the Fund's property  to public park purposes. However, under Wisconsin  law, reserving a covenant that will run to one's  benefit will not void a land transaction. See In  re Barkhausen, 125 N.W. 680, 680 (Wis. 1910).  Therefore, the fact that a covenant exists will  not affect the validity of the transfer. The  plaintiffs do not contend that the City has made  any effort to enforce this restrictive covenant.  Moreover, such action would relate to the conduct  of the parties following the sale of property, so  at this time, we need not address whether such  action would constitute an endorsement of  religion in violation of the Establishment  Clause. Therefore, we find no extraordinary  circumstances that justify disregarding the sale  for the purposes of endorsing religion, and we  find that the City did not engage in government  action endorsing religion by selling the property  at issue to a religious organization.

B.  Continuing Endorsement of Religion

16
Reinders and FFRF also contend that a violation  of the Establishment Clause persists because the  layout of the park and the location and  orientation of the statue would cause a  reasonable observer to perceive that the statue  was still a part of the city park and thus  continues to constitute government endorsement of  religion. In Lemon v. Kurtzman, 403 U.S. 602,  612-13 (1971), the Supreme Court established a  three-part test to determine whether government  action constitutes an endorsement of religion.  According to Lemon, government action does not  violate the Establishment Clause if (1) the  action has a secular purpose; (2) the principal  or primary effect of the action neither advances  nor inhibits religion; and (3) the action does  not foster excessive government entanglement with  religion. See id. Before applying the Lemon test,  we note that there is no doubt as to the obvious  religious message imparted by the statue. On the  statue's base in large letters are the words,  "Christ Guide Us On Our Way." The City does not  contend, nor could it reasonably do so, that the  statue serves any secular purpose other than to  "beautify" the park. For this reason, we find  that the statue serves no secular purpose. See  Gonzales, 4 F.3d at 1421 (finding that purpose of  beautifying public park does not supersede  monument's primary religious purpose).


17
In addition, the statue violates the  Establishment Clause if it has the effect of  advancing religion. Following the Court's formal  acceptance in County of Allegheny v. American  Civil Liberties Union, 492 U.S. 573, 595 (1989),  the effect prong of this test has been analyzed  under the "perception of endorsement" test  developed in Lynch v. Donnelly, 465 U.S. 668, 690  (1984) (O'Connor, J., concurring). Under this  test, "[t]he effect prong asks whether,  irrespective of government's actual purpose, the  practice under review in fact conveys a message  of endorsement or disapproval." Id. When we find  that a reasonable person could perceive that a  government action conveys the message that  religion or a particular religious belief is  favored or preferred, the Establishment Clause  has been violated. See Capitol Square, 515 U.S.  at 778-79 (O'Connor, J., concurring); Gonzales, 4 F.3d at 1418.


18
Before engaging in our traditional endorsement  test analysis, we must consider the site of the  government's alleged endorsement. Because public  fora "have immemorially been held in trust for  the use of the public and, time out of mind, have  been used for purposes of assembly, communicating  thoughts between citizens, and discussing public  questions," Hague v. CIO, 307 U.S. 496, 515  (1939), we restrict the government's ability to  limit speech, including religious speech, in such  areas absent a compelling state interest. See  Lamb's Chapel v. Center Moriches Union Free  School Dist., 508 U.S. 384, 394 (1993); Widmar v.  Vincent, 454 U.S. 263, 271 (1981); Doe v. Small,  964 F.2d 611, 619 (7th Cir. 1992). In Capitol  Square, concern among the justices about  potential conflict between Free Exercise and  Establishment Clause rights led a plurality of  the Court to propose a per se rule that the  government has not violated the Establishment  Clause by providing a public forum where  religious speech is conducted by purely private  parties, so long as the forum is open to all on  equal terms. See Capitol Square, 515 U.S. at 770.


19
However, a majority of justices in Capitol  Square separately rejected this limited  abandonment of the endorsement test because it  felt a per se test would prove too inflexible for  the many fact patterns potentially implicating an  endorsement of religion. See id. at 787 (Souter,  J., concurring). Justice O'Connor, in a  concurrence joined by Justices Breyer and Souter,  recalled that "[e]very government practice must  be judged in its unique circumstances to  determine whether it constitutes an endorsement  or disapproval of religion." Id. at 778, quoting  Lynch, 465 U.S. at 694. The varying factual  backgrounds of government actions potentially  constituting an endorsement require a broad rule  that could capture even private speech which  reasonably may be understood to constitute a  public endorsement of religion. Therefore, these  justices applied the traditional endorsement test  and found that the expression at issue in Capitol  Square did not constitute an endorsement of  religion. Similarly, Justice Stevens used the  endorsement test to reach the conclusion, which  he expressed in dissent, that the government  action endorsed religion. Justice Ginsburg  dissented separately from the judgment, but she  did not specify which test she favored. See  Capitol Square, 515 U.S. at 817.


20
Praschak Wayside Park is a city park and a  traditional public forum. Therefore, unless we  determine that the sale of a section of this park  to a private organization has changed the nature  of the park, we will apply the tests considered  in Capitol Square to the facts before us. Despite  the sale of park land to a private body, we find  that the Fund property constitutes a part of this  public forum. We acknowledge that there is no  clear precedent on the matter whether private  property can be considered a public forum, see  Denver Area Educ. Telecomm. Consortium, Inc. v.  FCC, 518 U.S. 727, 742 (1996) (refusing to answer  broad questions such as "the extent to which  private property can be designated a public  forum"), but we base our finding on three  factors: the historical association of the Fund  property with a public forum; the dedication of  the property to public use; and the physical  location of the 0.15 acre Fund site in relation  to the public park and the location and  orientation of the statue of Christ within it.


21
Whether a property has historically been used  for public expression plays an important role in  determining if the property will be considered a  public forum. See International Soc'y for Krishna  Consciousness, Inc. v. Lee, 505 U.S. 672, 681  (1992) (refusing to consider bus terminals and  train terminals as traditional public fora  because of their history of private ownership);  Chicago Acorn v. Metropolitan Pier & Expo. Auth.,  150 F.3d 695, 699-700 (7th Cir. 1998) (concluding  that meeting and convention areas are not public  fora based on the history of the facility's use).  Until the time of the sale, the property now  owned by the Fund had been used for public park  purposes and was a part of an acknowledged public  forum. In addition, the restrictive covenant in  the warranty deed dedicated the Fund property to  public use, and land dedicated to public use  remains a part of a traditional public forum. See  Cornelius v. NAACP Legal Defense & Educ. Fund,  473 U.S. 788, 801 (1985) (including private  property dedicated to public uses within public  forum analysis).


22
Finally, the Fund's 0.15 acre site is not  physically differentiated from the surrounding  public park, and no visual boundaries currently  exist that would inform the reasonable but  unknowledgeable observer that the Fund property  should be distinguished from the public park. In  addition to the fact that no barrier exists  betweenthe City's park and the Fund property,  the statue's positioning and orientation combine  with the other physical features to convey the  impression that the statue is on city park  property.1


23
The Fund owns the property on which the statue  rests, so the expression made by the statue is  now private religious speech. Thus we confront a  case, albeit convoluted, of private religious  speech made at a traditional public forum, where  the analysis of Capitol Square applies. Under  Capitol Square, when private religious expression  is made at a traditional public forum, the  government's condonation of such expression may  be government action endorsing religion, even if  the government makes no overt act in furtherance  of religion. See Capitol Square, 515 U.S. at 787  (Souter, J., concurring) ("Allegheny's  endorsement test cannot be dismissed . . . as  applying only to situations in which there is an  allegation that the Establishment Clause has been  violated through 'expression by the government itself'  or 'government action . . . discriminat[ing] in  favor of private religious expression.'").  According to the per se rule advocated by the  plurality in Capitol Square, to find a violation  of the Establishment Clause we must determine  either that the speaker is not a purely private  person or that the forum is not open equally. See  Capitol Square, 515 U.S. at 770. Under the  endorsement test, we look to the unique facts and  circumstances before us to determine whether a  reasonable person would perceive the existence of  the statue to promote or disfavor religion or a  particular religious belief. See id. at 778.


24
Taking into account the unique facts and  circumstances as they would affect the reasonable  person, we find that the presence of the statue  would create the perception of government  endorsement in a reasonable observer. In Capitol  Square, Justice O'Connor explained that in a  traditional public forum a reasonable observer  would be aware that "a multiplicity of groups,  both secular and religious, engage in expressive  conduct." Id. at 782. In this regard, the history  of Praschak Wayside Park differs dramatically  from other public fora. Since its creation in  1964, the park has expressed only one message,  which is the religious message conveyed by the  statue. The park was created to display the  statue, and the City presents no evidence that  other groups have ever used the park to present  alternative messages. For this reason, a  reasonable observer familiar with the history of  the park would have no reason to be aware of non-  sectarian reasons for the government's  endorsement of religion. The current physical  state of the park also leads a reasonable person  to conclude that the statue is a part of the  public park and that the government, rather than  a private entity, endorses religion. As we have  noted, Fund land is visually indistinguishable  from City land, especially when viewed from  Highway 13.


25
Finally, we are mindful that secular  circumstances may serve to neutralize the  religious message of an unattended monument. See  Gonzales, 4 F.3d at 1422. The City argues that  the duration of the statue's stay in the park has  made it a non-sectarian landmark. However, we  rejected this argument in similar circumstances  in Gonzales, noting that such an argument "smacks  of bootstrapping," id., because it would allow a  violation of the Establishment Clause to become  permissible merely by remaining in violation of  the clause without complaint. In addition, the  disclaimer is insufficient as currently  constructed to dispel this perception. For these  reasons, we believe that a reasonable observer,  without regard to a reasonable observer's degree  of understanding,2 wouldperceive the statue to  constitute a City endorsement of religion.


26
We find that, even under the more permissive  per se rule endorsed by the plurality in Capitol  Square, the present layout of the park invites a  perception of a government endorsement of  religion. The sale transferred the statue from  City ownership to private ownership, and the  Fund, a purely private entity, is responsible for  any expression inferred from the statue. Had the  sale of the property been conducted in such a  manner as to remove the impression that the  statue remained part of the public forum, there  would be no question that the city ended its  Establishment Clause troubles. Nonetheless,  because the park is a traditional public forum,  the park must remain "open to all on equal  terms," Capitol Square, 515 U.S. at 770, under  the Capitol Square per se rule to avoid an  Establishment Clause violation. In his plurality  opinion, Justice Scalia noted that "giving  sectarian religious speech preferential access to  a forum close to the seat of government (or  anywhere else for that matter)" would violate  both the Establishment Clause and the Free  Exercise Clause, because by so doing, the  government exercises favoritism of one sect or  religion over another based on the content of the  expression. See id. at 766. In this case, the  statue, which serves no secular purpose and  portrays a figure of particular importance to one  religious group, undisputedly expresses a  sectarian religious message ("Christ Guide Us On  Our Way").


27
Although the sale of the land to the Fund ended  any direct government action that would  constitute endorsement, the sale has given this  sectarian message preferential access to Praschak  Wayside Park, a public forum. The statue is an  unattended object fifteen feet in height and made  of marble. For this reason alone, citizens who  wish to endorse other religions or sects on  "equal terms" would find it exceedingly difficult  to erect an object of equal expressive power or  to maintain it on government property. In  addition, the sale of a parcel of land where the  statue permanently resides, previously within the  bounds of the park, provides the Fund with a  preferential location from which they may express  their message. In contrast with Doe v. Small, 964 F.2d 611 (7th Cir. 1992), where all private  parties were all allowed to make protected  expression on the same terms, the Fund cannot be  compelled to limit its expression in the way that  another group wishing to express itself in the  park could. For these reasons, we find that by  failing to distinguish the Fund's land from the  remainder of the park, the City has granted the  Fund preferential access to a public forum, which  violates the Establishment Clause. Thus, under  either the traditional reasonable perception test  or the per se test advocated in Capitol Square,  we find that the proximity of the statue to City  property and the lack of visual definition  between City and Fund property creates a  perception of improper endorsement of religion by  the City and constitutes a violation of the  Establishment Clause.

C.  Remedy

28
The City argues that it no longer commits any  government action and cannot be in violation of  the Establishment Clause because it has sold the  statue. However, "[t]he Clause is more than a  narrow prohibition against certain narrowly  defined forms of government favoritism . . . it  also imposes affirmative obligations that may  require a state, in some situations, to take  steps to avoid being perceived as supporting or  endorsing a private religious message." Capitol  Square, 515 U.S. at 777 (O'Connor, J.,  concurring) (citation omitted). Nonetheless, we  believe that this perceived endorsement of  religion can be alleviated without recourse to  removal of the statue from Fund-owned property.


29
On remand the district court may explore, in  concert with the parties, how to remedy the  existing Establishment Clause violation. We note,  however, that because our holding limits private  speech in a public forum, any remedy must be  narrowly tailored to avoid an Establishment  Clause violation. See Doe v. Small, 964 F.2d at  620. Because the government may not view private  religious speech to be inappropriate merely  because of its content, the only redressable harm  that the City must correct is the perception that  it has endorsed the speech. See id. Therefore,  either the Fund, a private land owner, must be  estopped from exercising its right to free  exercise and freedom of speech on its own  property, or some way must be found to  differentiate between property owned by the Fund  and property owned by the City. The latter--not the former--is the appropriate solution.


30
The inability to distinguish between City park  and Fund property affects both the Fund-owned  property's status as a public forum and the  perceived endorsement of religion. Therefore,  should the City (on City property) construct some  defining structure, such as a permanent gated  fence or wall, to separate City property from  Fund property accompanied by a clearly visible  disclaimer, on City property,3 we doubt that a  reasonable person would confuse speech made on  Fund property with expressive endorsement made by  the City.

II.  Conclusion

31
We find that the sale by the City to the Fund  did not constitute government action in violation  of the Establishment Clause. However, because the  sale does not relieve the continued perception of  government endorsement and grants the Fund  preferential access to express its views in  Praschak Wayside Park, we find that the current  visual condition of the park constitutes a  continuing violation of the Establishment Clause.  For this reason, we VACATE the summary judgment  issued in favor of the City and the Fund and REMAND  this case to the district court for further  consideration in light of this opinion. [Tabular or Graphical Material Omitted]


32
FIGURE A[Tabular or Graphical Material Omitted]


33
FIGURE B[Tabular or Graphical Material Omitted]

FIGURE C


Notes:


1
 To complicate matters further, although the City  has erected a disclaimer, it is placed on Fund  property, increasing the risk of confusion over  whether it still controls this land.


2
 We allude to the unresolved dispute which exists  within various circuits and within the Supreme  Court as to the proper level of understanding to  impute onto our mythical reasonable observer.  Compare Capitol Square, 515 U.S. at 778-79  (O'Connor, J., concurring) (favoring reasonable  person who is "a personification of a community  ideal of reasonable behavior") with Capitol  Square, 515 U.S. at 799 (Stevens, J., dissenting)  (arguing that any reasonable person who "could  perceive a government endorsement of religion" is  a reasonable observer); see also Doe v. Small, 964 F.2d at 629-30 (Easterbrook, J., concurring)  (noting that an "obtuse" observer cannot force  religious speech to be excluded from public  forums); Americans United For Separation of  Church and State v. City of Grand Rapids, 980 F.2d 1538, 1543-44, 1557-58 (6th Cir. 1992)  (Lively, J., dissenting) (disputing proper degree  of local knowledge to impute on reasonable  observer). Because we find that even a reasonable  observer under these circumstances would perceive  endorsement of religion, we need not determine  the exact degree of knowledge to apply to a  reasonable observer.


3
 In Capitol Square, Justice O'Connor also  suggested that a sign or disclaimer would also  prove helpful in a public forum to "make the  State's role clear to the community." Capitol  Square, 515 U.S. at 776 (O'Connor, J.,  concurring). We agree that a disclaimer still  would be helpful to make clear the City's  disavowal of any endorsement of religion.  However, unless the disclaimer currently resting  on Fund property is moved or replaced with one on  Fund property, its presence creates the very  impression that the disclaimer seeks to dispel.